MARTIN, Chief Justice.
The appellant, Willis, claims to he the inventor of a new type or style of handle for a suction cl'eaner, and he has applied for a design patent therefor. The design is thus described in the application, to wit: “This design is characterized by a gradually tapering grip portion shaped to fit the hand and merging into an annular shoulder; said grip • portion being at an angle with the lower portion of the handle, to which is attached a mounting plate along its underside.”
The application was denied by concurring decisions of the Patent Office, upon the ground that the design is not novel nor ornamental.
We think the application was rightly denied. A tapering grip handle substantially similar to applicant’s is shown .by reference to Kirby’s patent, issued June 10, 1913. In Clements v. Pittsburgh Electric Specialties Co. (C. C. A.) 294 F. 279, it is held that a handle with an inclined curve or straight grip is old for vacuum cleaners, and is not patentable. It is indeed well within common knowledge that such construction is old in the arts. Towne Steering Wheel Co. v. Lee (C. C. A.) 199 F. 777. We think that the present design presents no pleasing or 'ornamental effect to the eye, but is simply and plainly utilitarian. In this particular it differs from the articles involved in the Grigsby Case, 5 F.(2d) 117, 55 App. D. C. 294, and in the Drew Case, 4 F.(2d) 958, 55 App. D. C. 291.
The decision of the Commissioner of Patents is affirmed.